                     Case 1:20-cv-02211-MKV Document 13 Filed 08/24/20 Page 1 of 1
                                                     U.S. Department of Justice
            [Type text]
                                                                 United States Attorney
                                                                 Southern District of New York
                                                                 86 Chambers Street
                                                                 New York, New York 10007


                                                                 August 21, 2020            USDC SDNY
                                                                                            DOCUMENT
            By ECF                                                                          ELECTRONICALLY FILED
            The Honorable Mary Kay Vyskocil                                                 DOC #:
            United States District Court                                                    DATE FILED: 8/24/2020
            Southern District of New York
            500 Pearl Street
            New York, NY 10007

                    Re:    United States v. Schik, 20 Civ. 2211 (MKV)

            Dear Judge Vyskocil:

                     This Office represents the United States (the “Government”), Plaintiff in this Bank
            Secrecy Act matter brought against Defendant Walter Schik for failure to file Reports of Foreign
            Bank and Financial Accounts. I write respectfully to request an adjournment of the initial case
            management conference currently scheduled for September 2, 2020, and associated deadlines for
            filing the parties’ joint pre-conference letter and proposed scheduling order. The Government
            makes the request as the undersigned serves as an instructor for a New York University Law
            School course entitled “Government Civil Litigation,” which was recently re-scheduled due to
            COVID-related changes to Wednesday mornings, and thus now conflicts with the initial
            conference in this matter. This is the Government’s first request to adjourn the initial conference
            and associated deadlines, and Plaintiff’s counsel consents to the request. Plaintiff’s counsel has
            indicated that they are generally available Mondays through Thursdays, with the exception of
            Monday and Thursday mornings; the undersigned is generally available during those times as
            well, with the previously-noted exception of Wednesday mornings.

                   I apologize for any inconvenience caused and thank the Court for its consideration of this
            request.

                                                                 Respectfully,

                                                                 AUDREY STRAUSS
                                                                 Acting United States Attorney

                                                         By:      /s/ Stephen Cha-Kim
                                                                  STEPHEN CHA-KIM
The initial pretrial conference is rescheduled to occur at 2:00PM
                                                                  Assistant United States Attorney
on September 2, 2020. The deadlines for submission of the
                                                                  (212) 637-2768
Parties' joint letter and proposed case management plan remain
                                                                  stephen.cha-kim@usdoj.gov
the same.
       8/24/2020
